Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered August 18, 1992, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Seaberg, 74 NY2d 1, 8-9; see also, People v Callahan, 80 NY2d 273). Bracken, J. P., Sullivan, Lawrence and Joy, JJ., concur.